Citation Nr: 0930460	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-18 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970 and from April 1971 to March 1974.  He died in June 
2003.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii (the RO).


FINDINGS OF FACT

1.  The Veteran died in June 2003.  His death certificate 
lists the immediate cause of death as pneumonia due to 
acquired immunodeficiency syndrome (AIDS).  Hypertension was 
also listed as a contributory cause of death.  No autopsy was 
performed.

2.  At the time of his death, the Veteran was service 
connected for a skin condition of the hands, feet, and 
buttocks, evaluated as 30 percent disabling.  

3.  The Veteran's fatal hypertension was as likely as not 
incurred during service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

VCAA notice letters were sent to the appellant regarding her 
service-connection claim for the cause of the Veteran's death 
in August 2003 and July 2005.  The Board need not, however, 
discuss the sufficiency of these letters or VA's development 
of the claim in light of the fact that the Board is granting 
service connection for the cause of the Veteran's death 
herein.  Thus, any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought 
on appeal.  Accordingly, the Board will proceed to a decision 
on the merits.

II.  Service Connection for the Cause of the Veteran's Death

As outlined above, the Veteran died in June 2003 at age 54.  
His death certificate lists the immediate cause of death as 
pneumonia due to AIDS.  Hypertension was also listed as a 
contributory cause of death.

To establish service connection for the cause of the 
Veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  
The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2008).

Although the Veteran was not service-connected for 
hypertension at the time of his death, the medical evidence 
of record indicates that this fatal condition had its onset 
in service.  While service treatment records do not include a 
hypertension diagnosis, they do reflect elevated blood 
pressure readings.  Treatment records in the years following 
service likewise reflect multiple elevated blood pressure 
readings and include multiple diagnoses of "borderline" 
hypertension or hypertension beginning in March 1993.  

Because the Veteran had elevated blood pressure readings both 
in service and in the years following, the Board sought an 
opinion from a specialist in internal medicine as to the 
relationship between his fatal hypertension and military 
service.  After reviewing the claims file and the Veteran's 
pertinent medical history, the specialist noted in a March 
2008 letter that "[i]t is as likely as not for the 
[V]eteran's hypertension incurred in service."  The same 
specialist also offered an addendum to his initial opinion in 
May 2008, in which the expert noted that "[i]t is as likely 
as yes for the [V]eteran's hypertension incurred in 
service."  Although the language employed by the specialist 
is somewhat awkward, the import of his statements are clear, 
namely that it is as likely as not that the Veteran's fatal 
hypertension was incurred in service.  No contrary medical 
opinion is of record.  

In short, the record includes competent and persuasive 
medical evidence relating the Veteran's fatal hypertension to 
his period of military service.  As such, service connection 
for the cause of the Veteran's death is warranted, and the 
benefit sought on appeal is accordingly granted.



ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


